IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 12, 2009
                                     No. 08-30121
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

RICKEY BARNES

                                                  Plaintiff - Appellee
v.

JASON GIROIR; TERRY SHARP; JOSEPH WESTBROOK

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:03-CV-83


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The defendants appeal the district court’s denial of summary judgment.
Defendants sought summary judgment based in part on qualified immunity.
Where the district court has denied summary judgment on the ground that
material issues of fact exist as to the plaintiff’s claims, this court lacks
jurisdiction to review the court’s determination that a genuine fact issue exists.
Ramirez v. Knoulton, 542 F.3d 124, 127-28 (5th Cir. 2008) (citations omitted).
       Appeal DISMISSED for lack of jurisdiction.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.